Citation Nr: 0032518	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran originally requested that he be afforded a Travel 
Board hearing at the time he submitted his substantive appeal 
in August 1999.  He later submitted a statement in June 2000 
wherein he withdrew his request for a Travel Board hearing.  
Accordingly, the Board finds that the veteran's request for a 
hearing has been properly withdrawn and will adjudicate the 
claim based on the evidence of record.  38 C.F.R. § 20.704(e) 
(2000).


FINDINGS OF FACT

1.  Service connection for residuals of frostbite of the feet 
was denied by an unappealed final RO decision in November 
1986.

2.  Evidence received since the November 1986 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1986 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  Evidence received since the November 1986 RO decision is 
new and material; the veteran's claim of entitlement to 
service connection for residuals of frostbite of the feet is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran served in the Army from April 1943 to January 
1946.  The National Personnel Records Center (NPRC) has 
reported that the veteran's service medical records (SMRs) 
may have been destroyed in its July 1973 fire.  Efforts to 
reconstruct his SMRs were unsuccessful.  The NPRC indicated 
that the veteran needed to provide additional information, as 
there were no clinical records available.

The veteran was contacted by the RO in July 1986 and 
requested to supply the information requested by the NPRC.  
In October 1986 the veteran submitted information which 
indicated that he was treated for frostbite in 1945 in 
Marseilles, France.  The NPRC replied in November 1986 that 
either a season or approximate month of treatment was 
required to further search for records.  No additional 
information was requested of the veteran or provided to the 
NPRC.

Private treatment records from Mark S. Sandcock, M. D., for 
the period from September 1977 to October 1985 were received 
and associated with the claims file.

The veteran's claim was denied in November 1986.  The RO 
noted that there was no evidence of frostbite of the feet in 
service and that post-service records did not show treatment 
for residuals.  The veteran was notified of that action in 
December 1986.  The veteran failed to perfect an appeal of 
that decision.  Therefore, the November 1986 decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

Evidence of record at the time of the RO's November 1986 
denial consisted of the veteran's statements of treatment for 
frostbite in 1945, NPRC responses, and private treatment 
records from Dr. Sandcock.  Based on this evidence, the RO 
denied the veteran's claim on the basis that there was no 
evidence to show treatment for frostbite in service and that 
private treatment records failed to show treatment for any 
residuals of frostbite after service.

In August 1998, the veteran filed to reopen his claim for 
service connection for residuals of frostbite of the feet.  
Since the RO's November 1986 decision, the evidence added to 
the file includes:  (1) statement from Dr. Sandcock, dated in 
January 1987; (2) Central Office Quality Review Exception 
Sheet, dated in April 1987; (3) Army personnel records 
submitted by the veteran in January 1998; (4) statements from 
the veteran's spouse, dated in January 1998 and March 1998; 
and (5) VA examination report, dated in September 1998. 

Initially, the Board notes that all of the evidence added to 
the claims file, since the November 1986 rating decision, is 
new evidence in that it was not of record before.  However, 
the issue still remains as to whether or not the evidence is 
material and of such probative value as to warrant a 
reopening of the veteran's claim.

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the November 1986 RO rating decision constitutes new 
and material evidence.  The Army personnel records document 
that the veteran received overseas pay for the period from 
October 1945 to January 1946, although the records do not 
indicate where the veteran was assigned at that time.  This 
is new and relevant information to support the veteran's 
contention of being overseas.  The evidence also satisfies 
one of the NPRC requirements to provide information as to 
what "season" in 1945 was involved so that an additional 
search for records could be made.  Further, the VA 
examination documents bilateral amputation of the veteran's 
legs, above the knee.  This represents a diagnosis of a 
current disability involving the feet.  Finally, the Quality 
Review Exception Sheet notes that the veteran should have 
been afforded the opportunity to furnish additional 
information to obtain evidence of treatment in service before 
his claim was adjudicated in November 1986.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's November 
1986 decision is new and material.  Namely, the Army 
personnel records document overseas service during winter 
months, the VA examination documents loss of both legs above 
the knees, and the Quality Review Sheet notes that the 
veteran should have been afforded an additional opportunity 
to provide pertinent information to search for possible 
evidence of treatment in service.  Accordingly, the veteran's 
claim for entitlement to service connection for residuals of 
frostbite is reopened.

ORDER

The veteran has submitted new and material evidence and his 
claim for entitlement to service connection for residuals of 
frostbite of the feet is reopened.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The NPRC has indicated that they were unable to find the 
veteran's SMRs as they were likely related to the 1973 fire.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs.  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). 

The NPRC requested that the veteran complete a NA Form 13055 
to aid in further search efforts, which the appellant did.  
However, the NPRC found that further information was 
required, such as an approximate date or season to enable 
them to conduct a further search for records.  This latter 
information was not conveyed to the veteran.  Therefore, the 
veteran must be contacted and requested to provide as much 
identifying information as possible as to when and where he 
was treated in 1945 so that a further search for military 
medical information can be undertaken.

The veteran originally submitted treatment records from Dr. 
Sandcock in April 1986.  These covered a period from 
September 1977 to October 1985.  Dr. Sandcock then provided a 
statement in 1987 wherein he said that he was the veteran's 
treating physician.  The veteran later submitted 
Authorization for Release of Information forms, VA Form 21-
4142, pertaining to records from Dr. Sandcock and a Samuel 
Milligan, M. D.  However, no attempt was made to obtain the 
treatment records from either physician.  The Board finds 
that these records must be requested and associated with the 
claims file, if available.  See VCAA, § 3(a), (to be codified 
at 38 U.S.C. § 5103A) (Duty to assist claimants).

The veteran has maintained that the surgeries in 1997 and 
1998 resulting in bilateral below-the-knee amputations were 
the results of severe frostbite and complications of diabetes 
mellitus.  The surgeries were performed at the St. Joseph 
Medical Center, South Bend, Indiana.  Those records could 
possibly verify the veteran's statements.

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, if any, and private 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Of 
particular interest would be the records 
of Dr. Sandcock, Dr. Milligan, and St. 
Joseph Medical Center.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be contacted and 
requested to provide as much information 
as possible regarding his treatment for 
frostbite in service.  This information 
should include his unit, approximate 
dates of treatment, if possible, and 
location of where the treatment was 
provided.

3.  Even if the veteran fails to submit 
additional information as requested in 
paragraph 2, the RO should make another 
attempt to secure any available service 
medical records from the Office of the 
Surgeon General.  The Army records 
submitted by the veteran indicate foreign 
service from October 1945 to January 
1946.  At a minimum this should be 
sufficient to make another inquiry based 
on a "season" as noted by the NPRC.  
All requests to obtain additional records 
must be documented in the claims file.

4.  The veteran should also be advised 
that he may submit other evidence such as 
lay statements from others that could 
attest to his treatment for frostbite in 
service and/or after service.  

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



